DETAILED ACTION

 	The amendment filed December 27, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In the penultimate line of claim 1, it appears that the term “pully” should be changed to –pulley--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the winding members” as recited in claim 4, lines 3 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-4,946,380) in view of Korean patent KR 10-1490217 and Madhani (US-2010/0259057).
 	Lee shows a robotic hand comprising a base (28), a first bracket assembly (272,270,276,248,246), a second bracket assembly (42,44), a plurality of finger modules (14,16,18), finger drive units (362,554,458), and a rotation drive unit (304,314).  Each finger module of the Lee robotic hand includes three link sections pivotally coupled with hinge pins and pulleys that are flanked by side walls or plates (see Fig. 4).  However, there are no elastic members between adjacent links as called for in claim 1 of the instant application.  Also, while Lee’s finger drive units include a drum or pulley on which the actuating wires are reversible wound (see Figs. 3A-C), there is no disclosure of a “direction changing member” as now recited in claim 1.
	Korean patent KR 10-1490217 shows linear spring members (32,32a,32b) interconnecting respective links (28,28a,28b) of robotic finger modules as best depicted in Figs. 2a and 2b.
 	Further, Madhani shows a robot hand comprising a plurality of finger modules each having direction-changing pulleys (514,518) that slightly change the direction and tension the actuating wires between a finger drive unit and pivot joints of the respective finger module (see Fig. 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide linear springs between each of Lee’s finger link segments, similar to those shown in the Korean (‘217) reference, in order to return the finger to an extended position after releasing an object.  Further, it would have been obvious to provide a direction-changing pulley adjacent to the pulley of each of Lee’s finger drive units, as taught by Madhani, in order to tension and redirect the wires before they are wound through the pivoted finger joints.
 	Regarding claim 5, Lee shows wires (395,396) that are fixed in holes through member (66) in the distal link (see Fig. 5).
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3, and 5-7 have been considered but are moot because the new ground of rejection relies on the Madhani reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


6. 	Claim 4, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Korean patent KR 10-1490217 and Madhani as applied to claims 1, 3, and 5-7 above, and further in view of Riviere et al. (2017/0217014).
 	While the bearings in Lee’s finger modules appear to be ball bearings (see bearing 84 in Fig. 4), they are only broadly described as “bearings”.
	The Riviere et al. publication shows finger modules of robotic hand having ball bearings (626,636) at the hinge pins (620,630) thereof.
	It would have been obvious to a person having ordinary skill in the art to form the bearings on the modified Lee hinge pins as ball bearings, as taught by Riviere et al., in order to create a low friction pivot joint at each finger segment.

Specification
7. 	Applicant’s amendment to the specification has not been entered because the direction for entry are inconsistent with the originally filed specification.  In particular, the amended paragraph should be labeled as paragraph [0065] rather than “[0011]”.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The De La Rosa Tames et al. patent (US-8,660,695) shows a direction changing member (420) in Figures 10 and 11.

9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/12/2022